Citation Nr: 0313580	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Basic eligibility for entitlement to service connection for 
prostate cancer and entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service with the Merchant Marine 
between October 1945 and November 1946.  


FINDING OF FACT

The service department has certified that the appellant's 
only recognized service was in the United States Merchant 
Marine between October 1945 and November 1946.


CONCLUSION OF LAW

The appellant does not have basic eligibility for service 
connection for prostate cancer and for special monthly 
pension.  38 U.S.C.A. §§ 101, 1110, 1114 (West 2002); 38 
C.F.R. §§ 3.7, 3.203(a), 3.303, 3.352 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends the regional office (RO) erred by 
failing to grant him service connection for prostate cancer 
and special monthly pension based on his service with the 
Merchant Marine.  The appellant's DD 214 shows that he served 
in the United States Coast Guard, Merchant Marine from 
October 1945 to November 1946.  This document also reflects 
that it was issued under Public Law 105-368 (46 U.S.C. 
Chapter 112) to administratively establish active duty 
service solely for benefits under Chapter 23 and Chapter 24 
of Title 38, United States Code.  Chapters 23 and 24 pertain 
to burial benefits and eligibility for burial in national 
cemeteries, respectively.  However, Public Law 105- 368 did 
not provide eligibility for Department of Veterans Affairs 
(VA) compensation benefits.  The claims folder also contains 
Certificates of Seaman's Service, Certificates of Discharge 
to Merchant Seaman, and other documents reflecting additional 
service from January 1958 to August 1991.  

Under applicable criteria, disability compensation benefits 
may be awarded for a disease or injury incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  Individuals and groups 
considered to have performed active service include 
individuals in the American Merchant Marine in oceangoing 
service performed during the Period of Armed Conflict, which 
extended from December 7, 1941, to August 15, 1945.  38 
C.F.R. § 3.7(x)(15) (2002).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") has 
held that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Court has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  In 
addition, we note that "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The Board notes, as stated above, that the appellant's DD 214 
shows that he had verified service in the Merchant Marines 
from October 1945 to November 1946; however, there was no 
service noted between December 7, 1941 and August 15, 1945.  

The Court has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  In view of the fact that the appellant 
had no qualifying military service, the Board finds that he 
does not have basic eligibility for VA disability 
compensation benefits and therefore, his claims for service 
connection for prostate cancer and special monthly pension 
must be denied.

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA), which, 
among other things, redefines the obligations of VA with 
respect to the duties to notify and assist a claimant.  

While the RO has made an effort to comply with the new 
guidelines established by the VCAA, it is apparent that it 
may not have provided all of the notice and/or development 
under the new law and regulations.  The Board must emphasize, 
however, that the veteran has clearly been advised in various 
rating actions and the July 2002 statement of the case that 
his claims were at least in part subject to denial as a 
matter of law due to the lack of qualifying service, and the 
veteran acknowledged the RO's position in this regard at the 
time of his hearing before the Board in February 2003 
(transcript (T.) at pp. 10-11), and has not identified any 
pertinent existing evidence that has not been obtained.  In 
addition, as the issues on appeal are subject to denial as a 
matter of law, further notice and/or development is not 
required under the VCAA.  In fact, for the reasons noted 
above, the Board is without authority to grant the benefits 
sought on appeal-indeed, the law precludes it.  See Sabonis, 
supra.  Thus, any further development consistent with the 
dictates of the Veterans Claims Assistance Act of 2000 would 
not result in a different outcome of the matters on appeal.


ORDER

Basic eligibility for VA disability compensation and pension 
benefits not having been established, the claims for service 
connection for prostate cancer and entitlement to special 
monthly pension are dismissed.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



